                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:02CR353

        vs.
                                                               MEMORANDUM AND ORDER
ERROL FLYNN SHEPARD,

                        Defendant.


       This matter is before the Court on the Defendant’s correspondence, filed at ECF

No. 862. Defendant Errol Flynn Shepard seeks appointment of counsel for potential relief

under the First Step Act of 2018.1

       The Federal Public Defender entered his appearance in this matter on March 5,

2019, ECF No. 868, pursuant to the Court’s General Order, ECF No. 863.

       Accordingly,

       IT IS ORDERED:

       1. The Defendant’s correspondence filed at ECF No. 862 is denied as moot; and
       2. The Clerk will mail a copy of this Memorandum and Order to the
       Defendant at his last known address.


       Dated this 11th day of March 2019.
                                                        BY THE COURT:
                                                        s/Laurie Smith Camp
                                                        Senior United States District Judge



1 The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010), effective August 3, 2010,
reduced the penalties for certain crack cocaine offenses. The First Step Act, Pub. L. No. 115-391, 132
Stat. 5194 (2018), permits but does not require sentencing judges to reduce sentences imposed prior to
the Fair Sentencing Act.
